 Case 1:19-cv-00792 Document 111 Filed 02/11/21 Page 1 of 2 PageID #: 1019



                  IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                              AT BLUEFIELD

C.L.,

        Plaintiff,

v.                                        CIVIL ACTION NO. 1:19-00792

DAVID R. WILSON, FPC Alderson;
et al.,

        Defendants.

                        MEMORANDUM OPINION AND ORDER

        On January 7, 2021, an agreed order of dismissal was entered

in this case dismissing with prejudice plaintiff's claims against

the United States of America and its current and former

employees.    Accordingly, the following motions are DENIED as

moot:

        (1)          Plaintiff's Motion for Extension of Time to Effect
                     Service (ECF No. 57);

        (2)          Renewed Motion by Amy Crawford and Gina Honaker to
                     Dismiss (ECF No. 78);

        (3)          Motion by the United States of America to Dismiss
                     the Amended Complaint and/or for Summary Judgment
                     (ECF No. 80); and

        (4)          Motion by Workman to Dismiss the Amended Complaint
                     and/or for Summary Judgment (ECF No. 82).

     The Clerk is directed to forward a copy of this Memorandum

Opinion and Order to counsel of record and any unrepresented

parties.
Case 1:19-cv-00792 Document 111 Filed 02/11/21 Page 2 of 2 PageID #: 1020



         IT IS SO ORDERED this 11th day of February, 2021.

                                 ENTER:



                                 David A. Faber
                                 Senior United States District Judge




                                    2
